--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

ENERTOPIA CORP.

THIS AGREEMENT is entered into as of the 8th day of April, 2014 (the “Date of
Grant”)

BETWEEN:         ENERTOPIA CORP., a company incorporated pursuant to the   laws
of the State of Nevada, of Suite 950 1130 West Pender,   Vancouver, BC V6E 4A4  
    (the “Company”)     AND: Taven White   102, 1565 Noble Court   Kelowna, BC
V1Y 8K8       (the “Optionee”)

WHEREAS:

A.                The Board of Directors of the Company (the “Board”) has
approved and adopted the 2011 Stock Option Plan (the “Plan”), pursuant to which
the Board is authorized to grant to employees and other selected persons stock
options to purchase common shares of the Company (the “Common Stock”);

B.                The Plan provides for the granting of stock options that
either (i) are intended to qualify as “Incentive Stock Options” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), or (ii) do not qualify under Section 422 of the Code (“Non-Qualified
Stock Options”); and

C.                The Board has authorized the grant to the Optionee of options
to purchase a total of 50,000 shares of Common Stock (the “Options”), which
Options are intended to be (select one):

[    ] Incentive Stock Options;     [X ] Qualified Stock Options




NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan, 50,000
shares of Common Stock. Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Plan.

ITEM 1                Exercise price. The exercise price of the options shall be
US$0.50 per share.




--------------------------------------------------------------------------------



- 2 –

ITEM 2                Limitation on the number of shares. If the options granted
hereby are incentive stock options, the number of shares which may be acquired
upon exercise thereof is subject to the limitations set forth in section 5.1 of
the plan.

ITEM 3                Vesting schedule. The options shall vest in accordance
with exhibit a.

ITEM 4                Options not transferable. The options may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will, by applicable laws of descent
and distribution or, in the case of a non-qualified stock option, pursuant to a
qualified domestic relations order, and shall not be subject to execution,
attachment or similar process; provided, however, that if the options represent
a non-qualified stock option, such option is transferable without payment of
consideration to immediate family members of the optionee or to trusts or
partnerships established exclusively for the benefit of the optionee and
optionee’s immediate family members. Upon any attempt to transfer, pledge,
hypothecate or otherwise dispose of any option or of any right or privilege
conferred by the plan contrary to the provisions thereof, or upon the sale, levy
or attachment or similar process upon the rights and privileges conferred by the
plan, such option shall thereupon terminate and become null and void.

ITEM 5                Investment intent. By accepting the options, the optionee
represents and agrees that none of the shares of common stock purchased upon
exercise of the options will be distributed in violation of applicable federal
and state laws and regulations. In addition, the company may require, as a
condition of exercising the options, that the optionee execute an undertaking,
in such a form as the company shall reasonably specify, that the stock is being
purchased only for investment and without any then-present intention to sell or
distribute such shares.

ITEM 6                Termination of employment and options. Vested options
shall terminate, to the extent not previously exercised, upon the occurrence of
the first of the following events:

  (A)

Expiration. Five (5) years from the date of grant.

        (B)

Termination for cause. The date of the first discovery by the company of any
reason for the termination of an optionee’s employment or contractual
relationship with the company or any related company for cause (as determined in
the sole discretion of the plan administrator), and, if an optionee’s employment
is suspended pending any investigation by the company as to whether the
optionee’s employment should be terminated for cause, the optionee’s rights
under this agreement and the plan shall likewise be suspended during the period
of any such investigation.

        (C)

Termination due to death or disability. The expiration of one (1) year from the
date of the death of the optionee or cessation of an optionee’s employment or
contractual relationship by reason of disability (as defined in section 5.1(g)
of the plan). If an optionee’s employment or contractual relationship is
terminated by death, any option held by the optionee shall be exercisable only
by the person or persons to whom such optionee’s rights under such option shall
pass by the optionee’s will or by the laws of descent and distribution.


--------------------------------------------------------------------------------

- 3 –

  (D)

Termination for any other reason. The expiration of ninety (90) days from the
date of an optionee’s termination of employment or contractual relationship with
the company or any related corporation for any reason whatsoever other than
termination of service as a director, cause, death or disability (as defined in
section 5.1(g) of the plan).

Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee’s employment or contractual relationship with the
Company for any reason whatsoever, including Disability unless vesting is
accelerated in accordance with Section 5.1(f) of the Plan.

ITEM 7                Stock. In the case of any stock split, stock dividend or
like change in the nature of shares of stock covered by this agreement, the
number of shares and exercise price shall be proportionately adjusted as set
forth in section 5.1(m) of the plan.

ITEM 8                Exercise of option. Options shall be exercisable, in full
or in part, at any time after vesting, until termination; provided, however,
that any optionee who is subject to the reporting and liability provisions of
section 16 of the securities exchange act of 1934 with respect to the common
stock shall be precluded from selling or transferring any common stock or other
security underlying an option during the six (6) months immediately following
the grant of that option. If less than all of the shares included in the vested
portion of any option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the option term. No portion of any
option for less than fifty (50) shares (as adjusted pursuant to section 5.1(m)
of the plan) may be exercised; provided, that if the vested portion of any
option is less than fifty (50) shares, it may be exercised with respect to all
shares for which it is vested. Only whole shares may be issued pursuant to an
option, and to the extent that an option covers less than one (1) share, it is
unexercisable.

Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit B) to
the President of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier’s check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier’s check, an Optionee or transferee of an Option may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

  (A)

By delivering to the company shares of common stock previously held by such
person, duly endorsed for transfer to the company, or by the company withholding
shares of common stock otherwise deliverable pursuant to exercise of the option,
which shares of common stock received or withheld shall have a fair market value
at the date of exercise (as determined by the plan administrator) equal to the
aggregate purchase price to be paid by the optionee upon such exercise; or


--------------------------------------------------------------------------------

- 4 –

  (B)

By complying with any other payment mechanism approved by the plan administrator
at the time of exercise.

It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 5.1 of the Plan.

ITEM 9                Holding period for incentive stock options. In order to
obtain the tax treatment provided for incentive stock options by section 422 of
the code, the shares of common stock received upon exercising any incentive
stock options received pursuant to this agreement must be sold, if at all, after
a date which is later of two (2) years from the date of this agreement is
entered into or one (1) year from the date upon which the options are exercised.
The optionee agrees to report sales of shares prior to the above determined date
to the company within one (1) business day after such sale is concluded. The
optionee also agrees to pay to the company, within five (5) business days after
such sale is concluded, the amount necessary for the company to satisfy its
withholding requirement required by the code in the manner specified in section
5.1(l) of the plan. Nothing in this section 9 is intended as a representation
that common stock may be sold without registration under state and federal
securities laws or an exemption therefrom or that such registration or exemption
will be available at any specified time.

ITEM 10                Resale restrictions may apply. Any resale of the shares
of common stock received upon exercising any options will be subject to resale
restrictions contained in the securities legislation applicable to the optionee.
The optionee acknowledges and agrees that the optionee is solely responsible
(and the company is not in any way responsible) for compliance with applicable
resale restrictions.

ITEM 11                Subject to 2011 stock option plan. The terms of the
options are subject to the provisions of the plan, as the same may from time to
time be amended, and any inconsistencies between this agreement and the plan, as
the same may be from time to time amended, shall be governed by the provisions
of the plan, a copy of which has been delivered to the optionee, and which is
available for inspection at the principal offices of the company.

ITEM 12                Professional advice. The acceptance of the options and
the sale of common stock issued pursuant to the exercise of options may have
consequences under federal and state tax and securities laws which may vary
depending upon the individual circumstances of the optionee. Accordingly, the
optionee acknowledges that he or she has been advised to consult his or her
personal legal and tax advisor in connection with this agreement and his or her
dealings with respect to options. Without limiting other matters to be
considered with the assistance of the optionee’s professional advisors, the
optionee should consider: (a) whether upon the exercise of options, the optionee
will file an election with the internal revenue service pursuant to section
83(b) of the code and the implications of alternative minimum tax pursuant to
the code; (b) the merits and risks of an investment in the underlying shares of
common stock; and (c) any resale restrictions that might apply under applicable
securities laws.

ITEM 13                No employment relationship. Whether or not any options
are to be granted under this plan shall be exclusively within the discretion of
the plan administrator, and nothing contained in this plan shall be construed as
giving any person any right to participate under this plan. The grant of an
option shall in no way constitute any form of agreement or understanding binding
on the company or any related company, express or implied, that the company or
any related company will employ or contract with an optionee, for any length of
time, nor shall it interfere in any way with the company’s or, where applicable,
a related company’s right to terminate optionee’s employment at any time, which
right is hereby reserved.

--------------------------------------------------------------------------------

- 5 –

ITEM 14                Entire agreement. This agreement is the only agreement
between the optionee and the company with respect to the options, and this
agreement and the plan supersede all prior and contemporaneous oral and written
statements and representations and contain the entire agreement between the
parties with respect to the options.

ITEM 15               Notices. Any notice required or permitted to be made or
given hereunder shall be mailed or delivered personally to the addresses set
forth below, or as changed from time to time by written notice to the other:

The Company:                                                             
Enertopia Corp.                                                            Suite
950 1130 West Pender Street                                                    
       Vancouver, BC V6E 4A4                                                    
       Attention: President   With a copy to:                                  
                           W.L. Macdonald Law Corporation                      
                                     400 – 570 Granville Street                
                                           Vancouver, British Columbia V6C 3P1  
                                                         Attention: William
Macdonald   The Optionee:                                                      
       Taven White                                                          
 102, 1565 Noble Court                                                          
 Kelowna, BC V1Y 8K8

ENERTOPIA CORP.

Per: _____________________________
           Authorized Signatory

       _____________________________
            [   ]
 

--------------------------------------------------------------------------------



- 6 –

EXHIBIT A

TERMS OF THE OPTION

Name of the Optionee:
Taven White
  Date of Grant:
April 8, 2014
  Designation: Qualified Stock Options

Number of Options granted: 50,000 stock options

Purchase Price: $0.50 per share

Vesting Date: 50,000 options on April 8, 2014;

Expiration Date: April 8, 2019




--------------------------------------------------------------------------------

- 7 –

EXHIBIT B

To:

Enertopia Corp.
Suite 950 1130 West Pender
Vancouver, BC V6E 4A4
Attention: President

Notice of Election to Exercise

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 5.1(h) of Enertopia Corp.’s (the “Company”) 2011 Stock Option Plan (the
“Plan”) and Section 8 of that certain Stock Option Agreement (the “Agreement”)
dated as of the _______day of __________________, 20___, between the Company and
the undersigned.

The undersigned hereby elects to exercise Optionee’s option to purchase
__________________shares of the common stock of the Company at a price of
US$0.50 per share, for aggregate consideration of US$__________, on the terms
and conditions set forth in the Agreement and the Plan. Such aggregate
consideration, in the form specified in Section 8 of the Agreement, accompanies
this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:


  Delivery Instructions:
  Name to appear on certificates   Name

Address   Address

     

    Telephone Number




--------------------------------------------------------------------------------

- 8 –

DATED at ____________________________________, the _______day of
________________________, 20___.

_________________________________________
(Name of Optionee – Please type or print)

_________________________________________
(Signature and, if applicable, Office)

 _________________________________________
(Address of Optionee)

_________________________________________
(City, State, and Zip Code of Optionee)



--------------------------------------------------------------------------------